Name: Commission Regulation (EEC) No 2525/92 of 31 August 1992 fixing the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 9 . 92 Official Journal of the European Communities No L 254/5 COMMISSION REGULATION (EEC) No 2525/92 of 31 August 1992 fixing the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and for the advance fixing of this levy for these products and for compound feedingstuffs manufactured from cereals f), as last amended by Regulation (EEC) No 1740/78 (8), provides that the levy thus determined, increased by the fixed component, is valid in general for one month but is altered where the levy applicable to the basic product concerned differs by not less than ECU 3,02 per tonne from the average of the levies calculated as described above :Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 738/92 (2), and in particular Article 14 (4) thereof, Whereas the fixed component of the levy is specified in Regulation (EEC) No 2744/75 ; on importation into Portugal of products listed in Annex XXIV to the Act of Accession an additional amount is added to the levy ; whereas these amounts were set by Commission Regula ­ tion (EEC) No 3808/90 (9); Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 674/92 (% and in particular Article 12 (4) thereof, Whereas, in order that account may be taken of the inte ­ rests of the African, Caribbean and Pacific States, the levy relating to them in respect of certain products processed from cereals must be reduced by the amount of the fixed component and, in respect of some of these products, by part of the variable component ; whereas this reduction must be made in accordance with Article 14 of Council Regulation (EEC) No 715/90 on the arrangements appli ­ cable to agricultural products and certain goods resulting from the processing of agricultural products originating in the ACP States ( l0), as amended by Regulation (EEC) No 297/91 (") ; Whereas the rules to be applied in calculating the variable component of the import levy on products processed from cereals and rice are laid down in Article 14 ( 1 ) (A) of Regulation (EEC) No 2727/75 and Article 12 (1 ) (a) of Regulation (EEC) No 1418/76 ; whereas Article 2 of Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and rice (*), as last amended by Regulation (EEC) No 1906/87 (6), provides that the inci ­ dence on the prime costs of these products of the levies applicable to their basic products should be calculated on the basis of the average of the levies applicable to these basic products for the first 25 days of the month preceding that of importation ; whereas this average, adjusted on the basis of the threshold price valid for the basic products in question during the month of importa ­ tion is calculated on the basis of the quantities of basic products considered to have been used in the manufac ­ ture of the processed product or the competing product which serves as a reference for processed products not containing cereals ; Whereas Article 3 (4) of Council Regulation (EEC) No 3763/91 (12) allows that within the limit of an annual quantity of 8 000 tonnes, the levy shall not be applied to imports into the French department of Reunion of wheat bran falling within CN code 2302 30 from the African, Caribbean and Pacific (ACP) States ; Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community ( 13) no levies shall apply on imports of products originating in the overseas countries Whereas Commission Regulation (EEC) No 1579/74 of 24 June 1974 on the procedure for calculating the import levy on products processed from cereals and from rice (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7 . 1992, p. 1 . 0 OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 73, 19. 3 . 1992, p. 7. O OJ No L 168, 25. 6. 1974, p. 7. (*) OJ No L 202, 26 . 7. 1978, p . 8 . O OJ No L 366, 29. 12. 1990, p. 1 . O OJ No L 84, 30 . 3 . 1990, p. 85. (") OJ No L 36, 8 . 2. 1991 , p. 9 . ( I2) OJ No L 356, 24. 12. 1991 , p. 1 (") OJ No L 263, 19. 9. 1991 , p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 65. (6) OJ No L 182, 3 . 7. 1987, p. 49. No L 254/6 Official Journal of the European Communities 1 . 9. 92 and territories ; whereas, pursuant to Article 101 (4) of the abovementioned Decision, a special amount shall be charged on imports of certain products originating in the overseas countries and territories in order to prevent products originating from these countries and territories from receiving more favourable treatment than similar products imported from Spain or Portugal into the Community as constituted on 31 December 1985 ; Whereas Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries (') prolonged by Regulation (EEC) No 1 509/92 (2) reduces by 50 % the levy or importation into the Community of products of CN code 1108 13 00, within the limit of a fixed amount of 5 000 tonnes a year ; within CN codes 1702 30 91 , 1702 30 99 and 1702 40 90 by Regulation (EEC) No 2727/75 it is to be extended to glucose and glucose syrup falling within CN codes 1702 30 51 and 1702 30 59 ; whereas consequently the levy fixed for products falling within CN codes 1702 30 91 , 1702 30 99 and 1702 40 90 also applies to products falling within CN codes 1702 30 51 and 1702 30 59 ; whereas, to ensure that the provision in ques ­ tion is properly applied, these products and the levy thereon should be explicitly mentioned in the list of levies ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 ( l2), as last amended by Regu ­ lation (EEC) No 2205/90 (&gt; 3),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas, in accordance with Article 18 (1 ) of Regulation (EEC) No 2727/75, the nomenclature provided for in this Regulation is incorporated in the combined nomencla ­ ture, Whereas Council Regulations (EEC) No 518/92 (3), (EEC) No 519/92 (4) and (EEC) No 520/92 (^ of 27 February 1992 on certain procedures for applying the Interim Agreements on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic respectively, of the other part, introduce arrangements for reducing import levies on certain products ; whereas Commission Regula ­ tion (EEC) No 585/92 (6), as amended by Regulation (EEC) No 955/92 f), lays down detailed rules for applying the arrangements provided for in these agreements as regards cereals ; HAS ADOPTED THIS REGULATION : Whereas Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements appli ­ cable to products falling within CN codes 0714 10 and 0714 90 originating in certain third countries (8), as last amended by Regulation (EEC) No 3842/90 (9), lay down the terms on which the import levy is limited to 6 % ad valorem : Article 1 The import levies to be charged on the products listed in Article 1 (d) of Regulation (EEC) No 2727/75 and in Article 1 ( 1 ) (c) of Regulation (EEC) No 1418/76 and subject to Regulation (EEC) No 2744/75 shall be as set out in the Annex hereto. Whereas Council Regulation (EEC) No 2730/75 of 29 October 1975 on glucose and lactose (10), as amended by Regulation (EEC) No 222/88 ("), stipulates that the treat ­ ment provided for glucose and glucose syrup falling (') OJ No L 370, 31 . 12. 1990, p. 121 . (2) OJ No L 159, 12. 6. 1992, p. 1 . (3) OJ No L 56, 29. 2. 1992, p. 3 . Article 2 This Regulation shall enter into force on 1 September 1992. (4) OJ No L 56, 29. 2 . 1992, p . 6. 0 OJ No L 56, 29. 2. 1992, p . 9. (&lt;) OJ No L 62, 7. 3. 1992, p. 40. 0 OJ No L 102, 16. 4. 1992, p. 26. (8) OJ No L 43, 13. 2. 1987, p . 9 . H OJ No L 367, 29. 12. 1990, p. 8 . (I0) OJ No L 281 , 1 . 11 . 1975, p. 20. 11 OJ No L 28, 1 . 2. 1988, p. 1 . ( ,2) OJ No L 164, 24. 6. 1985, p. 1 . ( ,3) OJ No L 201 , 31 . 7. 1990, p. 9 . 1 . 9 . 92 Official Journal of the European Communities No L 254/7 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 August 1992. For the Commission Ray MAC SHARRY Member of the Commission ANNEX to die Commission Regulation of 31 August 1992 fixing the import levies on products processed from cereals and rice (ECU/tonne) CN code Import levies f) ACP Third countries (other than ACP)(8) 0714 10 10 (') 124,33 130,98 0714 10 91 127,96 00 127,96 0714 10 99 126,15 130,98 0714 90 11 127,96 0 0 127,96 0714 90 19 126,15 0 130,98 1102 20 10 271,19 277,23 1102 20 90 153,67 156,69 1102 30 00 158,15 161,17 1102 90 10 230,33 236,37 1102 90 30 200,09 206,13 1102 90 90 156,71 159,73 1103 1200 200,09 206,13 1103 13 10 271,19 277,23 1103 13 90 153,67 156,69 1103 1400 158,15 161,17 1103 19 10 280,13 286,17 1103 19 30 230,33 236,37 1103 19 90 156,71 159,73 1103 21 00 266,08 272,12 1103 29 10 280,13 286,17 1103 29 20 230,33 236,37 1103 29 30 200,09 206,13 1103 29 40 271,19 277,23 1103 29 50 158,15 161,17 1103 29 90 156,71 159,73 1104 11 10 130,52 133,54 1104 11 90 255,92 261,96 1104 12 10 113,38 116,40 1104 12 90 222,32 228,36 1104 19 10 266,08 272,12 1104 19 30 280,13 286,17 1104 19 50 271,19 277,23 No L 254/8 Official Journal of the European Communities 1 . 9 . 92 (ECU/tonne) Import levies (') CN code ACP Third countries (other than ACP)(8) 1104 19 91 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 10 (4) 1104 22 10 90 (*) 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1106 20 10 1106 20 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 1108 12 00 1108 13 00 1108 14 00 1108 19 10 1108 19 90 1109 00 00 1702 30 51 1702 30 59 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 268,56 276.55 204,74 204,74 319,90 130,52 113,38 200,09 200,09 177.86 113.38 241,06 241,06 153,67 196,60 206,99 245,82 236,51 249,01 245,82 150,78 158,74 156,71 110.87 113,00 124.33 (3) 238,93 (3) 263,12 196,60 227.77 170.19 198.34 325.20 242.56 242,56 121,28 226.78 121,28 (3) 591,28 316.39 242,56 316,39 242,56 242,56 242,56 331,45 230,51 274.60 282,59 207,76 207,76 325,94 133,54 116,40 203,1 1 203,1 1 180,88 116,40 244,08 244,08 156,69 199,62 210,01 248,84 239,53 252.03 248,84 153,80 161,76 159,73 116,91 119.04 130,98 263,1 1 274,00 207,48 238,65 (2) 181,07 ('  ) 209,22 (2) 345,75 263,1 1 263,1 1 (6) 263,1 1 257.61 263,1 1 772.62 413,11 309.05 413,11 309,05 309,05 309,05 428,17 297,00 No L 254/91 . 9 . 92 Official Journal of the European Communities (ECU/tonne) Import levies f) CN code ACP Third countries (other than ACP) ( 8 ) 242,56 59,70 127,93 59,70 127,93 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 309,05 65,70 133,93 65,70 133,93 65,70 133,93 65,70 133,93 482,66 59,70 (10) 1 27,93 ( 10) 59,70 127,93 301,32 (') 6 % ad valorem, subject to certain conditions. (2) In accordance with Council Regulation (EEC) No 1180/77 this levy is reduced by ECU 5,44 per tonne for products originating in Turkey. (J) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products origi ­ nating in the African, Caribbean and Pacific States :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90 . (4) Taric code : clipped oats. 0 Taric code : CN code 11042210, other than 'clipped oats'. (6) Pursuant to Regulation (EEC) No 3834/90, the levy on importation into the Community of products of CN code 1108 13 00 is reduced by 50% within the limit of a fixed quantity of 5 000 tonnes. 0 In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported directly into the French overseas departments originating in the African, Caribbean and Pacific States. (8) On importation into Portugal, the levy is increased by the amount specified in Article 2 (2) of Regulation (EEC) No 3808/90 . (') No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (10) Under the terms of Regulation (EEC) No 3763/91 the levy does not apply to wheat bran originating in the African, Caribbean and Pacific States (ACP) and directly imported into the French department of Reunion . (") Products falling within this code, imported from Poland, the Czech and Slovak Federal Republic or Hungary under the Interim Agreements concluded between those countries and the Community, and in respect of which EUR.1 certificates issued in accordance with Regulation (EEC) No 585/92 have been presented, are subject to the levies set out in the Annex to that Regulation .